               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMY M. STOTTLEMYER,
         Plaintiff,
                                                    1:17-cv-724
      v.
                                                    Hon. John E. Jones III
SYNCREON.US INC.,
        Defendant.

                                MEMORANDUM

                                  October 9, 2018

      The Plaintiff, Amy Stottlemyer (“Stottlemyer”), brings this action claiming

interference with her rights under the Family Medical Leave Act (“FMLA”), 29

U.S.C. § 2601, et seq., as well as retaliation for exercising her FMLA rights.

Presently pending before the Court are cross motions for summary judgment.

Stottlemyer, seeks summary judgment as to liability only (Doc. 15) while the

Defendant, Syncreon.US Inc. (“Syncreon”), seeks complete summary judgment

(Doc. 17).

I.    FACTUAL BACKGROUND

      Stottlemyer began working for Syncreon in August 2010. (Doc. 16-1, ¶ 1).

Syncreon is a specialized contract logistics company. (Doc. 19, ¶ 1). Syncreon’s

facility in York, Pennsylvania, provides sequencing and subassembly services to

Harley Davidson, which is Syncreon’s only customer in York. (Id. at ¶ 2). For

several months each year, Syncreon hires additional workers on a temporary basis

                                          1
to handle a “surge” in Harley Davidson’s motorcycle production. In January 2014,

Stottlemyer was promoted to junior quality engineer. (Doc. 16-1, ¶ 2). As a junior

quality engineer, Stottlemyer worked on the day shift. (Id. at ¶ 3).

       In August 2016, Stottlemyer began to experience side effects from a Depo-

Provera shot. (Doc. 19, ¶ 11). Syncreon was a covered employer under the

FMLA, and Stottlemyer was an eligible employee under the FMLA. (Doc. 16-1,

¶¶ 4, 5). As a result of her health condition, Stottlemyer requested FMLA leave in

August 2016, which Syncreon granted. (Id. at ¶ 6).

       At some time prior to Stottlemyer’s leave, Harley Davidson advised

Syncreon to reduce its salaried workforce to meet lower production demands.

(Doc. 19, ¶ 16). During Stottlemyer’s leave, a quality engineer1 from night shift

was moved to day shift. (Doc. 16-1, ¶ 8).

       On October 27, 2016, Stottlemyer returned to Syncreon without medical

restrictions or limitations. (Id. at ¶ 9). That same day, Stottlemyer met with Carol

Colna (“Colna”), the regional human resources manager, and Jesse Chronister

(“Chronister”), the senior quality engineer. (Doc. 19, ¶ 32). Colna informed

Stottlemyer that she had been selected for an upcoming reduction in force and that

her position had been eliminated from day shift. (Id. at ¶ 33; Doc. 16-1, ¶ 10).

1
  Stottlemyer’s statement of facts describes this individual as a “male” quality engineer, and
repeatedly refers to genders and her status as the only female junior quality engineer throughout
her motion and briefs. We note, however, that Stottlemyer makes no gender-based discrimination
claims.

                                               2
Colna presented Stottlemyer with the option of taking a night-shift junior quality

engineer position that would terminate after the surge period, or to accept an

immediate layoff. (Doc. 19, ¶ 35). Stottlemyer accepted the temporary night-shift

position. (Id. at ¶ 36). The night-shift position was at the same rate of pay and

came with the same benefits as her prior day-shift position. (Id. at ¶ 37). Colna

also instructed Stottlemyer to keep the meeting confidential, as other positions at

Syncreon would be impacted by Harley Davidson’s reduced production. (Id. at ¶

38). Stottlemyer agreed to keep the meeting confidential. (Id. at ¶ 39).

      After the meeting, Stottlemyer spoke with two co-workers and told them that

she was moving to night shift and would be terminated after surge. (Id. at ¶ 40-

41). On October 28, 2016, Chronister informed Colna, Kyle Gepfer (“Gepfer”),

manager of the quality department, and Maylene Fuentes (“Fuentes”), human

resources manager, that Stottlemyer had shared information from the meeting with

co-workers. (Id. at ¶ 43). Two days later, Stottlemyer began working the night

shift. (Doc. 16-1, ¶ 12).

      On November 1, 2016, Gepfer and Fuentes met with Stottlemyer to discuss

the claim that she had spoken of information learned during the confidential

meeting. (Doc. 19, ¶ 44). Stottlemyer admitted she told coworkers that she was

moving to night shift and would be terminated after surge. (Id. at ¶ 45). Syncreon




                                          3
terminated Stottlemyer’s employment on November 4, 2016, citing breach of

confidentiality. (Id. at ¶ 46).

II.    PROCEDURAL HISTORY

       Stottlemyer initiated this action by filing a Complaint on April 27, 2017,

alleging interference with her FMLA rights and retaliation for exercising her

FMLA rights. (Doc. 1). The case was referred to mediation on June 30, 2017,

(Doc. 11), which was unsuccessful. (Doc. 14). Stottlemyer filed the instant

Motion for Partial Summary Judgment on July 31, 2018. (Doc. 15). Syncreon

filed its Motion for Summary Judgment on August 1, 2018. (Doc. 17). Both

motions have been fully briefed, (Docs. 16, 18, 24, 26, 28, 29), and are ripe for

review.

III.   STANDARD OF REVIEW

       Summary judgment is appropriate if the moving party establishes “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine” only if there is a

sufficient evidentiary basis for a reasonable jury to find for the non-moving party,

and a fact is “material” only if it might affect the outcome of the action under the

governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162,

172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A court should view the facts in the light most favorable to the non-


                                          4
moving party, drawing all reasonable inferences therefrom, and should not

evaluate credibility or weigh the evidence. See Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

      Initially, the moving party bears the burden of demonstrating the absence of

a genuine dispute of material fact, and upon satisfaction of that burden, the non-

movant must go beyond the pleadings, pointing to particular facts that evidence a

genuine dispute for trial. See id. at 773 (citing Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986)). In advancing their positions, the parties must support their

factual assertions by citing to specific parts of the record or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.”

FED. R. Civ. P. 56(c)(1).

      A court should not grant summary judgment when there is a disagreement

about the facts or the proper inferences that a fact finder could draw from them.

See Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). Still, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Layshock ex rel. Layshock v.




                                          5
Hermitage Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477

U.S. at 247-48) (internal quotation marks omitted).

IV.   ANALYSIS

      Although Stottlemyer’s interference and retaliation claims are premised on

the same allegations, each claim requires a different analysis. We will begin with

the interference claim.

      A.     Interference Claim

      To prove a claim for interference with FMLA benefits, a plaintiff “only

needs to show that he was entitled to benefits under the FMLA and that he was

denied them.” Sommer v. The Vanguard Group, 461 F.3d 397, 399 (3d Cir. 2006)

(quoting Callison v. City of Philadelphia, 430 F.3d 117, 119 (3d Cir. 2005)).

Notably, FMLA regulations limit the benefits to which an employee is entitled to

those the employee would have received had he or she not taken FMLA leave. 29

C.F.R. § 825.216(a). In other words, a change in the status or conditions of

employment that is unrelated to the FMLA leave and would have occurred

regardless of the leave does not sustain a claim for interference. See Atchison v.

Sears, 666 F.Supp.2d 477, 489 (E.D.Pa. 2009).

      In stating an interference claim, “the employee need not show that he was

treated differently than others[, and] the employer cannot justify its actions by

establishing a legitimate business purpose for its decision.” Id. (quoting 430 F.3d


                                          6
at 119-120). “An interference action is not about discrimination, it is only about

whether the employer provided the employee with the entitlements guaranteed by

the FMLA.” Id. (quoting 430 F.3d at 120). Thus, “[b]ecause the FMLA is not

about discrimination, a McDonnell-Douglas burden shifting analysis is not

required.” 2 Id.

       Syncreon argues that the interference claim is merely duplicative of the

retaliation claim because Stottlemyer bases both claims on identical allegations.

Furthermore, Syncreon notes that Stottlemyer styles the allegations as retaliatory. 3

Thus, Syncreon suggests that the Court should dismiss the interference claim.

Stottlemyer counters that the Third Circuit has construed a discharge, at least, as

indicative of either interference or retaliation, and that a plaintiff is entitled to

pursue either theory. (Doc. 26, p. 4) (citing Erdman v. Nationwide Ins. Co., 582

F.3d 500, 509 (3d Cir. 2009) (holding that discharge in violation of the FMLA

“may constitute interference with the employee’s FMLA rights as well as

retaliation against the employee”)).

       Based on the record before us, however, we find it unnecessary to wade into

the question of whether Stottlemyer may proceed under either theory.


2
  McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), set forth a shifting burden
framework for discrimination cases. First, the plaintiff must establish a prima facie case. The
burden then shifts to the defendant to show a legitimate, non-discriminatory reason for the
adverse action. Finally, the burden shifts back to the plaintiff to show that the defendant’s
proffered reason is merely a pretext for discriminatory intent.
3
  Stottlemyer even describes the conduct as “retaliatory” within the count for interference.

                                                7
Stottlemyer’s interference claim fails because she was not entitled to reinstatement.

Members of Syncreon’s management stated that Harley Davidson instructed

Syncreon to reduce its salaried workforce in response to Harley Davidson’s

lowered production goals. (Colna Dep. 12:9-13; Gepfer Dep. 21:12-16).

Stottlemyer’s position had been selected for that reduction at some point while she

was on leave. (Colna Dep. 22:12-25, 26:11-24). Gepfer explained that

Stottlemyer had been selected because the other junior quality engineer, Kyle Gift

(“Gift”), had a more diverse background, which Gepfer found desirable. (Gepfer

Dep. 42:7-16). Stottlemyer has not offered any evidence to rebut these statements.

The evidence, therefore, indicates that Stottlemyer’s position would have been

eliminated regardless of whether she had taken FMLA leave. Consequently, she

was not entitled to be reinstated upon her return from leave, and her interference

claim necessarily fails.

      B.     Retaliation Claim

      We turn now to Stottlemyer’s claim for retaliation. To state a claim of

retaliation, a plaintiff must show that “(1) he took an FMLA leave, (2) he suffered

an adverse employment decision, and (3) the adverse decision was causally related

to his leave.” Conoshenti v. Public Service Elec. & Gas Co., 364 F.3d 135, 146

(3d Cir. 2004). There is no genuine dispute that Stottlemyer has satisfied the first




                                          8
two elements.4 We also find that Stottlemyer has established the third element.

The undisputed facts indicate that Stottlemyer was given a choice the same day she

returned from leave to accept an immediate layoff or a temporary position on night

shift. (Doc. 22, ¶ 11). She accepted the temporary position and approximately one

week later, was terminated. (Id. at ¶¶ 12, 13). The record further shows that she

was the only person in the quality department to have taken FMLA leave, (Gepfer

Dep. 41:25-42:4), that she had not been subject to any prior disciplinary actions or

poor performance reviews, (Fuentes Dep. 30:2-7), and that she had more

experience as a junior quality engineer than Gift, whom Syncreon had retained,

(Gepfer Dep. 40:16-22). The record, therefore, supports a prima facie case of

retaliation.

       With Stottlemyer having stated a prima facie case, the burden shifts to

Syncreon to show a legitimate, non-discriminatory reason for the adverse

employment actions. Here, Syncreon has clearly met its burden, as well. As noted

earlier, with respect to Stottlemyer’s move to a temporary night shift position,

Syncreon managers stated that the action was taken in response to a personnel

reduction required by Harley Davidson. Further, Stottlemyer was specifically

chosen for reduction over Gift because Gift had additional experience with another
4
  Although Syncreon briefly argues that moving Stottlemyer from day shift to night shift is not
an adverse employment action, there is no doubt that her subsequent termination was. Given that
Stottlemyer only alleges a single count of retaliation, to include moving her from a permanent
day shift position to a temporary night shift position, as well as her eventual termination, we find
that the undisputed facts show the second element was satisfied.

                                                 9
department, which Gepfer determined to be more valuable. With respect to

Stottlemyer’s eventual termination, Syncreon managers testified that Stottlemyer

breached an agreement of confidentiality by sharing information learned during her

meeting with human resources and managers. (Chronister Dep. 30:14-18; Gepfer

Dep. 18:25-19:3; Colna Dep. 54:10-11). We find, therefore, that Syncreon has

adequately stated a legitimate, nondiscriminatory reason.

      With Syncreon having proffered a reason for the employment action, the

burden again shifts to Stottlemyer to show that Syncreon’s reason is merely

pretextual. “To avoid summary judgment . . . after the employer has proffered a

legitimate nondiscriminatory reason for an adverse employment action, the

plaintiff . . . must produce evidence which: (1) casts sufficient doubt upon each

proffered reason so that a fact finder could reasonably conclude that each reason

was fabrication, or (2) allows a fact finder to infer that discrimination was more

likely than not a motivating or determinative cause of action.” Morrissey v.

Luzerne County Community College, 117 F.App’x 809, 812 (3d Cir. 2004) (citing

Fuentes v. Perskie, 32 F.3d 759 (3d Cir. 1994)). “To discredit the employer’s

proffered reason, the plaintiff cannot merely show that ‘the employer’s decision

was wrong or mistaken.’” Id. at 813 (quoting Fuentes, 32 F.3d at 765). “Rather,

the plaintiff must demonstrate ‘such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered legitimate reasons for


                                         10
its action that a reasonable fact finder could rationally find them unworthy of

credence.’” Id. (citing Fuentes, 32 F.3d at 765).

      Stottlemyer first argues that the temporal proximity between her leave and

the adverse employment actions support her assertion of pretext. “[W]hen only a

short period of time separates an aggrieved employee’s protected conduct and an

adverse employment decision, such temporal proximity may provide an

evidentiary basis from which an inference of retaliation can be drawn.” Moore v.

City of Philadelphia, 461 F.3d 331, 351 (3d Cir. 2006) (quoting Fasold v. Justice,

409 F.3d 178, 190 (3d Cir. 2005)). Here, Syncreon informed Stottlemyer the day

she returned from leave that she must either accept an immediately layoff or a

temporary position on night shift. Furthermore, within only one week of returning,

Syncreon terminated Stottlemyer. While we agree the timing is short, we do not

find that this argument casts sufficient doubt on the proffered explanation. Harley

Davidson instructed Syncreon to put the reductions into effect by around October

3, 2016. (Gepfer Dep. 49:10-18). Syncreon informed Stottlemyer that she had

been selected for reduction once she returned from leave on October 27, 2016.

Furthermore, as stated earlier, Syncreon gave Stottlemyer an opportunity to remain

with the company through the end of the surge period, rather than simply

terminating her. Given the close proximity between when Harley Davidson




                                         11
wanted the reductions to occur and when Syncreon informed Stottlemyer of her

selection, we do not find Syncreon’s explanation to be dubious.

      Stottlemyer also suggests that her selection itself was suspect because she

had more experience as a junior quality engineer than Gift. However, Stottlemyer

offers nothing to contradict Gepfer’s explanation that he retained Gift over

Stottlemyer because Gift had experience in another department that would also see

reductions. Stottlemyer merely argues that Gepfer’s explanation is questionable

because Gift was not actually needed to help in multiple departments. (Gepfer

Dep. 42:20-43:6). We find this argument entirely unpersuasive. The fact that

Gift’s diverse background may not have been needed does not cast a shadow on

Gepfer’s explanation that he placed more value on that diverse experience when

making his selection. Thus, on this point, Stottlemyer has failed to show pretext.

      With respect to her termination, Stottlemyer argues that Syncreon’s breach-

of-confidentiality explanation is pretextual for several reasons: (1) the information

given to Stottlemyer, and which she shared, could not reasonably be considered

confidential, (2) members of management for Syncreon could not agree on what

specific information Stottlemyer shared that led to her termination, and (3)

Syncreon personnel did not conduct a sufficient investigation before terminating

Stottlemyer. We will address each argument in turn.




                                          12
       Stottlemyer first suggests that the information she shared could hardly be

considered confidential because her co-workers obviously would see that she had

moved to night shift and would eventually leave the company. This argument,

however, merely suggests that Syncreon’s confidentiality requirement was

nonsensical. As noted earlier, a plaintiff cannot show pretext simply by arguing

that the employer was wrong or mistaken. Although Stottlemyer may have a valid

point that requiring her to remain silent about her shift change would be pointless,

that does not show pretext. Stottlemyer concedes that Colna instructed her to keep

information learned in the meeting confidential, which she agreed to, (Stottlemyer

Dep. 58:22-59:2), and she also admits that she shared some of that information

with coworkers, (Id. at 60:9-61:1).5 Whether the confidentiality agreement was

right or wrong, Stottlemyer admits she agreed to keep information from the

meeting confidential and then promptly shared some. Far from demonstrating

pretext, Stottlemyer’s own admissions reinforce Syncreon’s proffered explanation.

       Stottlemyer next argues that Syncreon’s management could not agree on

what information Stottlemyer shared that constituted a breach of confidentiality.

Stottlemyer suggests this is a level of inconsistency that casts doubt on the

proffered explanation. We disagree. Chronister believed that Stottlemyer told co-

5
 The Plaintiff also argues that the information she shared was protected by the National Labor
Relations Act and could not be considered “confidential.” Again, this argument relates to
whether the Defendant was right or wrong in deeming certain information confidential, not
whether the Defendant used breach of confidentiality as a pretext.

                                               13
workers “that her position was going to be eliminated and about the reduction with

Harley potentially going down to one shift, everything that was to . . . stay

confidential.” (Chronister Dep. 30:14-18). Gepfer, while not recalling specific

details, understood Stottlemyer to have been terminated because of “some items

that were communicated during an earlier – during an earlier meeting that the

regional HR manager, Carol, asked to not be spoken outside of that meeting.”

(Gepfer Dep. 18:25-19:3). Colna stated that Stottlemyer had shared information

from the meeting about changes that would be occurring. (Colna Dep. 54:10-11).

While these employees may not agree on precise details, they all agree that

Stottlemyer shared information from the meeting, which she had agreed to keep

confidential. Stottlemyer does not dispute this fact. We fail to see, therefore, how

this casts sufficient doubt on the proffered explanation.

      Finally, Stottlemyer argues that the proffered explanation is pretextual

because Syncreon did not investigate the breach of confidentiality beyond what

Stottlemyer admitted to. Syncreon’s management, however, consistently testified

that the meeting with Stottlemyer was to be confidential, and that Stottlemyer

admitted to sharing information from the meeting. As stated above, it may be that

the information Stottlemyer shared was innocuous and Syncreon made a poor

decision in terminating her for it. That question is not before us. The issue is

whether Syncreon used breach of confidentiality as a cover for a retaliatory action.


                                          14
Stottlemyer has not shown reason to doubt Syncreon’s explanation. Therefore, we

find that Stottlemyer has not carried her burden to show pretext and cannot sustain

her claim of retaliation.

V.    CONCLUSION

      For the foregoing reasons, we shall deny Stottlemyer’s Motion for Partial

Summary Judgment and shall grant Syncreon’s Motion for Summary Judgment. A

separate order consistent with these findings will follow.




                                         15
